Oliver, Presiding Judge:
Tbe appeals to reappraisemenb listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto.
It is hereby stipulated and agreed by and between Charles D. Lawrence, Acting Assistant Attorney General, attorney for the defendant, and Puckhafer, Rode & Rode, attorneys for the plaintiffs, subject to the approval of the court, that the merchandise covered by the reappraisements enumerated above consists of bottles similar in all material respects to the merchandise the subject of United States v. Guerlain, Inc., decided in C. A. D. 146.
It is further stipulated and agreed that the said merchandise was appraised upon the cost of production under Sec. 402 (f) of the Tariff Act-of 1930.
It is further stipulated and agreed that the issue with respect to said merchandise covered by the reappraisements enumerated above is the same as the issue involved in the case of United States v. Guerlain, Inc., supra.
It is further stipulated and agreed that the cost of materials, fabrication, manipulation or other process employed in manufacturing or producing such merchandise, plus the usual general expenses, plus the cost of all containers, coverings and other costs, charges and expenses incident to placing the merchandise in packed condition ready for shipment to the United States and plus an addition for profit equal to the profit which ordinarily is added to the cost of merchandise of the same character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind, is 29.49 Czechoslovakian Kronen per dozen plus cases and packing.
The reappraisements are waived as to all merchandise except bottles.
' It is further affirmed by the undersigned John D. Rode, member of the firm of Puckhafer, Rode & Rode, counsel for the plaintiffs, that all the reappraisements covered by this stipulation have been examined, and he certifies that said reap-praisements have been duly signed and filed within the statutory time.
The reappraisements are submitted on this stipulation.
On tbe agreed facts I find tbe cost of production, as tbat value is defined in section 402 (f) of the Tariff Act of 1930, to be tbe proper basis for the determination of tbe value of the merchandise here involved, and tbat such value for tbe bottles involved herein is 29.49 Czechoslovakian kronen per dozen plus cases and packing.
The appeals having been waived insofar as they relate to all other merchandise, to that extent the appeals are hereby’ dismissed.
Judgment will be rendered accordingly.